DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Additional References
The reference Cella (US Pub 2018/0284758) teaches [0441] Each of the measurement events in addition to point identification information may also have a date and time stamp and [0211] Intelligent systems may include machine learning systems 122, such as for learning on one or more data sets. However, the earliest filing date is after the filing date of the instant application.

The reference Hummer (US Pub 2020/0111342) teaches in [0017] The sensor system can comprise an array of monitor/detectors that are connected to an analyzer and memory, which can contain algorithms and can be downloaded from a central source, allowing the monitor/detector to detect and differentiate multiple chemicals or other factors in various phases including through physical contact or in gas phase or vapor phase or liquid phase among other types of phases. However, the earliest filing date is after the filing date of the instant application.

Election/Restrictions
Claims 1, 3-7, 9, 11, and 12 are allowable. The restriction requirement between a device and a method dated 7/5/19, as set forth in the Office action mailed on 7/5/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/5/19 is withdrawn.  Claims 13-19, directed to a method are no longer withdrawn from consideration because the claim(s) are cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 13 (cancelled)
Claim 14 (cancelled)
Claim 15 (cancelled)
Claim 16 (cancelled)
Claim 17 (cancelled)
Claim 18 (cancelled)
Claim 19 (cancelled)

Authorization for this examiner’s amendment was given in an interview with Attorney Liao on 8/31/22.


Allowable Subject Matter
Claims 1, 3-7, 9, 11, and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest first controller is further configured to generate a first dataset representative of the fluid sensing signal, and said first dataset further comprises a label comprising a timestamp or a serial number characterizing the fluid sensing signal, and wherein said first controller is further configured to combine said first dataset by reference to said label with a second dataset comprising context data collected at the same time as the first dataset, said context data characterizing the fluid sensing signal and comprising at least one of a text, a sound and an image, said first controller being further configured to use the second dataset to train the model; a communication interface configured to send to a remote processing device said second dataset representative of the fluid sensing signal; and to obtain said model from a remote processing capability; and wherein said fluid sensory device having an elongated form factor, with a distal end comprising a contact surface of the liquid sensor and a proximal end comprising an entry-2-Inventors: Chang-Hyun SHIM et al.Application No.: 15/552,640 port of said gas sensor, wherein the fluid sensory device is adapted to be inserted substantially vertically into a cup containing said analyte in a first orientation to perform said sensing of said gas phase of said analyte by said gas sensor via said entry port, and reversed to be inserted substantially vertically into said cup containing said analyte in a second orientation to perform said sensing of said liquid phase by said contact surface of the liquid sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798